DETAILED ACTION
Claims 1-19 and 21 are presented for examination.
Claim 20 is cancelled.
Claims 1-8 and 12-19 have been amended.
Claim 21 is newly presented.
This office action is in response to amendment submitted on 29-JUN-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
 Claims no longer invoke 35 U.S.C. 112(f) per amendment.

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments - 35 USC § 102
Applicant’s arguments with respect to 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 102 has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The reference of Lo et al. (U.S Patent Publication No. 2018/0321980 A1, hereinafter “Lo”), Muckle et al. (U.S. Patent Publication No. 2016/0026507 A1, hereinafter “Muckle”), Panda et al. (U.S. Patent Publication No. 2016/0320825 A1), Song et al. (U.S. Patent Publication No. 2015/0058845 A1), Banerjee et al. (U.S. Patent Publication No. 2018/0260243 A1), Ahmed et al. (Non-Patented Literature, “An Energy Efficient Demand-Response Model for High Performance Computing Systems”), and Chasapis et al. (Non-Patented Literature, “Power Efficient Job Scheduling by Predicting the Impact of Processor Manufacturing Variability”) do not teach how the elements of the error value, margin value, anchor value, and utilization value relate to one another to determine the predicted value.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 8, and 15, specifically


error calculation circuitry configured to calculate an error value between the utilization value and a predicted value included in the resource usage prediction information;
margin value calculation circuitry configured to receive the error value from the error calculation circuitry and calculate a margin value that changes over time using the error value;
anchor value calculation circuitry configured to calculate an anchor value using the utilization value; and
prediction circuitry configured to output the predicted value by calculating a prediction constant using the anchor value and the margin value, and
wherein the processing device is further configured to control resource allocation of the processing device based on the resource usage prediction information.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 and 21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146